(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 McDONNELL v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

       No. 15–474.      Argued April 27, 2016—Decided June 27, 2016
Petitioner, former Virginia Governor Robert McDonnell, and his wife,
  Maureen McDonnell, were indicted by the Federal Government on
  honest services fraud and Hobbs Act extortion charges related to
  their acceptance of $175,000 in loans, gifts, and other benefits from
  Virginia businessman Jonnie Williams, while Governor McDonnell
  was in office. Williams was the chief executive officer of Star Scien-
  tific, a Virginia-based company that had developed Anatabloc, a nu-
  tritional supplement made from anatabine, a compound found in to-
  bacco. Star Scientific hoped that Virginia’s public universities would
  perform research studies on anatabine, and Williams wanted Gover-
  nor McDonnell’s assistance in obtaining those studies.
     To convict the McDonnells, the Government was required to show
  that Governor McDonnell committed (or agreed to commit) an “offi-
  cial act” in exchange for the loans and gifts. An “official act” is de-
  fined as “any decision or action on any question, matter, cause, suit,
  proceeding or controversy, which may at any time be pending, or
  which may by law be brought before any public official, in such offi-
  cial’s official capacity, or in such official’s place of trust or profit.” 18
U.S. C. §201(a)(3). According to the Government, Governor McDon-
  nell committed at least five “official acts,” including “arranging meet-
  ings” for Williams with other Virginia officials to discuss Star Scien-
  tific’s product, “hosting” events for Star Scientific at the Governor’s
  Mansion, and “contacting other government officials” concerning the
  research studies.
     The case was tried before a jury. The District Court instructed the
  jury that “official act” encompasses “acts that a public official cus-
  tomarily performs,” including acts “in furtherance of longer-term
  goals” or “in a series of steps to exercise influence or achieve an end.”
2                   MCDONNELL v. UNITED STATES

                                   Syllabus

    Supp. App. 69–70. Governor McDonnell requested that the court fur-
    ther instruct the jury that “merely arranging a meeting, attending an
    event, hosting a reception, or making a speech are not, standing
    alone, ‘official acts,’ ” but the District Court declined to give that in-
    struction. 792 F.3d 478, 513 (internal quotation marks omitted).
    The jury convicted Governor McDonnell.
      Governor McDonnell moved to vacate his convictions on the ground
    that the definition of “official act” in the jury instructions was errone-
    ous. He also moved for acquittal, arguing that there was insufficient
    evidence to convict him, and that the Hobbs Act and honest services
    statute were unconstitutionally vague. The District Court denied the
    motions, and the Fourth Circuit affirmed.
Held:
    1. An “official act” is a decision or action on a “question, matter,
 cause, suit, proceeding or controversy.” That question or matter
 must involve a formal exercise of governmental power, and must also
 be something specific and focused that is “pending” or “may by law be
 brought” before a public official. To qualify as an “official act,” the
 public official must make a decision or take an action on that ques-
 tion or matter, or agree to do so. Setting up a meeting, talking to an-
 other official, or organizing an event—without more—does not fit
 that definition of “official act.” Pp. 13–24.
       (a) The Government argues that the term “official act” encom-
 passes nearly any activity by a public official concerning any subject,
 including a broad policy issue such as Virginia economic develop-
 ment. Governor McDonnell, in contrast, contends that statutory con-
 text compels a more circumscribed reading. Taking into account text,
 precedent, and constitutional concerns, the Court rejects the Gov-
 ernment’s reading and adopts a more bounded interpretation of “offi-
 cial act.” Pp. 13–14.
       (b) Section 201(a)(3) sets forth two requirements for an “official
 act.” First, the Government must identify a “question, matter, cause,
 suit, proceeding or controversy” that “may at any time be pending” or
 “may by law be brought” before a public official. Second, the Gov-
 ernment must prove that the public official made a decision or took
 an action “on” that “question, matter, cause, suit, proceeding or con-
 troversy,” or agreed to do so. Pp. 14–22.
         (1) The first inquiry is whether a typical meeting, call, or event
 is itself a “question, matter, cause, suit, proceeding or controversy.”
 The terms “cause,” “suit,” “proceeding,” and “controversy” connote a
 formal exercise of governmental power, such as a lawsuit, hearing, or
 administrative determination. Although it may be difficult to define
 the precise reach of those terms, a typical meeting, call, or event does
 not qualify. “Question” and “matter” could be defined more broadly,
                    Cite as: 579 U. S. ____ (2016)                       3

                               Syllabus

but under the familiar interpretive canon noscitur a sociis, a “word is
known by the company it keeps.” Jarecki v. G. D. Searle & Co., 367
U.S. 303, 307. Because a typical meeting, call, or event is not of the
same stripe as a lawsuit before a court, a determination before an
agency, or a hearing before a committee, it does not count as a “ques-
tion” or “matter” under §201(a)(3). That more limited reading also
comports with the presumption “that statutory language is not super-
fluous.” Arlington Central School Dist. Bd. of Ed. v. Murphy, 548
U.S. 291, 299, n. 1. Pp. 14–16.
        (2) Because a typical meeting, call, or event is not itself a ques-
tion or matter, the next step is to determine whether arranging a
meeting, contacting another official, or hosting an event may qualify
as a “decision or action” on a different question or matter. That first
requires the Court to establish what counts as a question or matter
in this case.
   Section 201(a)(3) states that the question or matter must be “pend-
ing” or “may by law be brought” before “any public official.” “Pend-
ing” and “may by law be brought” suggest something that is relative-
ly circumscribed—the kind of thing that can be put on an agenda,
tracked for progress, and then checked off as complete. “May by law
be brought” conveys something within the specific duties of an offi-
cial’s position. Although the District Court determined that the rele-
vant matter in this case could be considered at a much higher level of
generality as “Virginia business and economic development,” Supp.
App. 88, the pertinent matter must instead be more focused and con-
crete.
   The Fourth Circuit identified at least three such questions or mat-
ters: (1) whether researchers at Virginia’s state universities would in-
itiate a study of Anatabloc; (2) whether Virginia’s Tobacco Commis-
sion would allocate grant money for studying anatabine; and (3)
whether Virginia’s health plan for state employees would cover Ana-
tabloc. The Court agrees that those qualify as questions or matters
under §201(a)(3). Pp. 16–18.
        (3) The question remains whether merely setting up a meeting,
hosting an event, or calling another official qualifies as a decision or
action on any of those three questions or matters. It is apparent from
United States v. Sun-Diamond Growers of Cal., 526 U.S. 398, that
the answer is no. Something more is required: §201(a)(3) specifies
that the public official must make a decision or take an action on the
question or matter, or agree to do so.
   For example, a decision or action to initiate a research study would
qualify as an “official act.” A public official may also make a decision
or take an action by using his official position to exert pressure on
another official to perform an “official act,” or by using his official po-
4                   MCDONNELL v. UNITED STATES

                                   Syllabus

    sition to provide advice to another official, knowing or intending that
    such advice will form the basis for an “official act” by another official.
    A public official is not required to actually make a decision or take an
    action on a “question, matter, cause, suit, proceeding or controversy”;
    it is enough that he agree to do so. Setting up a meeting, hosting an
    event, or calling an official (or agreeing to do so) merely to talk about
    a research study or to gather additional information, however, does
    not qualify as a decision or action on the pending question of whether
    to initiate the study. Pp. 18–22.
          (c) The Government’s expansive interpretation of “official act”
    would raise significant constitutional concerns. Conscientious public
    officials arrange meetings for constituents, contact other officials on
    their behalf, and include them in events all the time. Representative
    government assumes that public officials will hear from their constit-
    uents and act appropriately on their concerns. The Government’s po-
    sition could cast a pall of potential prosecution over these relation-
    ships. This concern is substantial, as recognized by White House
    counsel from every administration from that of President Reagan to
    President Obama, as well as two bipartisan groups of former state at-
    torneys general. The Government’s interpretation also raises due
    process and federalism concerns. Pp. 22–24.
       2. Given the Court’s interpretation of “official act,” the District
    Court’s jury instructions were erroneous, and the jury may have con-
    victed Governor McDonnell for conduct that is not unlawful. Because
    the errors in the jury instructions are not harmless beyond a reason-
    able doubt, the Court vacates Governor McDonnell’s convictions.
    Pp. 24–28.
          (a) The jury instructions lacked important qualifications, render-
    ing them significantly overinclusive. First, they did not adequately
    explain to the jury how to identify the pertinent “question, matter,
    cause, suit, proceeding or controversy.” It is possible the jury thought
    that a typical meeting, call, or event was itself a “question, matter,
    cause, suit, proceeding or controversy.” If so, the jury could have
    convicted Governor McDonnell without finding that he committed or
    agreed to commit an “official act,” as properly defined.
       Second, the instructions did not inform the jury that the “question,
    matter, cause, suit, proceeding or controversy” must be more specific
    and focused than a broad policy objective. As a result, the jury could
    have thought that the relevant “question, matter, cause, suit, pro-
    ceeding or controversy” was something as nebulous as Virginia eco-
    nomic development, and convicted Governor McDonnell on that basis.
       Third, the District Court did not instruct the jury that to convict
    Governor McDonnell, it had to find that he made a decision or took
    an action—or agreed to do so—on the identified “question, matter,
                     Cite as: 579 U. S. ____ (2016)                      5

                                Syllabus

  cause, suit, proceeding or controversy,” as properly defined. At trial,
  several of Governor McDonnell’s subordinates testified that he asked
  them to attend a meeting, not that he expected them to do anything
  other than that. If that testimony reflects what Governor McDonnell
  agreed to do at the time he accepted the loans and gifts from Wil-
  liams, then he did not agree to make a decision or take an action on
  any of the three questions or matters described by the Fourth Circuit.
  Pp. 24–27.
       (b) Governor McDonnell raises two additional claims. First, he
  argues that the honest services statute and the Hobbs Act are uncon-
  stitutionally vague. The Court rejects that claim. For purposes of
  this case, the parties defined those statutes with reference to §201 of
  the federal bribery statute. Because the Court interprets the term
  “official act” in §201(a)(3) in a way that avoids the vagueness con-
  cerns raised by Governor McDonnell, it declines to invalidate those
  statutes under the facts here. Second, Governor McDonnell argues
  that there is insufficient evidence that he committed an “official act,”
  or agreed to do so. Because the parties have not had an opportunity
  to address that question in light of the Court’s interpretation of “offi-
  cial act,” the Court leaves it for the Court of Appeals to resolve in the
  first instance. Pp. 27–28.
792 F.3d 478, vacated and remanded.

  ROBERTS, C. J., delivered the opinion for a unanimous Court.
                       Cite as: 579 U. S. ____ (2016)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 15–474
                                  _________________


       ROBERT F. MCDONNELL, PETITIONER v.

                 UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                                [June 27, 2016] 


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   In 2014, the Federal Government indicted former Vir-
ginia Governor Robert McDonnell and his wife, Maureen
McDonnell, on bribery charges. The charges related to the
acceptance by the McDonnells of $175,000 in loans, gifts,
and other benefits from Virginia businessman Jonnie
Williams, while Governor McDonnell was in office. Wil-
liams was the chief executive officer of Star Scientific, a
Virginia-based company that had developed a nutritional
supplement made from anatabine, a compound found in
tobacco. Star Scientific hoped that Virginia’s public uni-
versities would perform research studies on anatabine,
and Williams wanted Governor McDonnell’s assistance in
obtaining those studies.
   To convict the McDonnells of bribery, the Government
was required to show that Governor McDonnell committed
(or agreed to commit) an “official act” in exchange for the
loans and gifts. The parties did not agree, however, on
what counts as an “official act.” The Government alleged
in the indictment, and maintains on appeal, that Governor
2              MCDONNELL v. UNITED STATES

                      Opinion of the Court

McDonnell committed at least five “official acts.” Those
acts included “arranging meetings” for Williams with
other Virginia officials to discuss Star Scientific’s product,
“hosting” events for Star Scientific at the Governor’s Man-
sion, and “contacting other government officials” concern-
ing studies of anatabine. Supp. App. 47–48. The Gov-
ernment also argued more broadly that these activities
constituted “official action” because they related to Vir-
ginia business development, a priority of Governor Mc-
Donnell’s administration. Governor McDonnell contends
that merely setting up a meeting, hosting an event, or
contacting an official—without more—does not count as an
“official act.”
  At trial, the District Court instructed the jury according
to the Government’s broad understanding of what consti-
tutes an “official act,” and the jury convicted both Gover-
nor and Mrs. McDonnell on the bribery charges. The
Fourth Circuit affirmed Governor McDonnell’s conviction,
and we granted review to clarify the meaning of “official
act.”
                              I

                              A

   On November 3, 2009, petitioner Robert McDonnell was
elected the 71st Governor of Virginia. His campaign
slogan was “Bob’s for Jobs,” and his focus in office was on
promoting business in Virginia. As Governor, McDonnell
spoke about economic development in Virginia “on a daily
basis” and attended numerous “events, ribbon cuttings,”
and “plant facility openings.” App. 4093, 5241. He also
referred thousands of constituents to meetings with mem-
bers of his staff and other government officials. According
to longtime staffers, Governor McDonnell likely had more
events at the Virginia Governor’s Mansion to promote
Virginia business than had occurred in “any other admin-
istration.” Id., at 4093.
                 Cite as: 579 U. S. ____ (2016)           3

                     Opinion of the Court

  This case concerns Governor McDonnell’s interactions
with one of his constituents, Virginia businessman Jonnie
Williams. Williams was the CEO of Star Scientific, a
Virginia-based company that developed and marketed
Anatabloc, a nutritional supplement made from anata-
bine, a compound found in tobacco. Star Scientific hoped
to obtain Food and Drug Administration approval of Ana-
tabloc as an anti-inflammatory drug. An important step
in securing that approval was initiating independent
research studies on the health benefits of anatabine. Star
Scientific hoped Virginia’s public universities would un-
dertake such studies, pursuant to a grant from Virginia’s
Tobacco Commission.
  Governor McDonnell first met Williams in 2009, when
Williams offered McDonnell transportation on his private
airplane to assist with McDonnell’s election campaign.
Shortly after the election, Williams had dinner with Gov-
ernor and Mrs. McDonnell at a restaurant in New York.
The conversation turned to Mrs. McDonnell’s search for a
dress for the inauguration, which led Williams to offer to
purchase a gown for her. Governor McDonnell’s counsel
later instructed Williams not to buy the dress, and Mrs.
McDonnell told Williams that she would take a rain check.
Id., at 2203–2209.
  In October 2010, Governor McDonnell and Williams met
again on Williams’s plane. During the flight, Williams
told Governor McDonnell that he “needed his help” moving
forward on the research studies at Virginia’s public uni-
versities, and he asked to be introduced to the person that
he “needed to talk to.” Id., at 2210–2211. Governor
McDonnell agreed to introduce Williams to Dr. William
Hazel, Virginia’s Secretary of Health and Human Re-
sources. Williams met with Dr. Hazel the following
month, but the meeting was unfruitful; Dr. Hazel was
skeptical of the science behind Anatabloc and did not
assist Williams in obtaining the studies. Id., at 2211–
4              MCDONNELL v. UNITED STATES

                     Opinion of the Court

2217, 3738–3749.
  Six months later, Governor McDonnell’s wife, Maureen
McDonnell, offered to seat Williams next to the Governor
at a political rally. Shortly before the event, Williams took
Mrs. McDonnell on a shopping trip and bought her
$20,000 worth of designer clothing. The McDonnells later
had Williams over for dinner at the Governor’s Mansion,
where they discussed research studies on Anatabloc. Id.,
at 6560.
  Two days after that dinner, Williams had an article
about Star Scientific’s research e-mailed to Mrs. McDon-
nell, which she forwarded to her husband. Less than an
hour later, Governor McDonnell texted his sister to dis-
cuss the financial situation of certain rental properties
they owned in Virginia Beach. Governor McDonnell also
e-mailed his daughter to ask about expenses for her up-
coming wedding.
  The next day, Williams returned to the Governor’s
Mansion for a meeting with Mrs. McDonnell. At the meet-
ing, Mrs. McDonnell described the family’s financial prob-
lems, including their struggling rental properties in Vir-
ginia Beach and their daughter’s wedding expenses. Mrs.
McDonnell, who had experience selling nutritional sup-
plements, told Williams that she had a background in the
area and could help him with Anatabloc. According to
Williams, she explained that the “Governor says it’s okay
for me to help you and—but I need you to help me. I need
you to help me with this financial situation.” Id., at 2231.
Mrs. McDonnell then asked Williams for a $50,000 loan, in
addition to a $15,000 gift to help pay for her daughter’s
wedding, and Williams agreed.
  Williams testified that he called Governor McDonnell
after the meeting and said, “I understand the financial
problems and I’m willing to help. I just wanted to make
sure that you knew about this.” Id., at 2233. According to
Williams, Governor McDonnell thanked him for his help.
                 Cite as: 579 U. S. ____ (2016)          5

                     Opinion of the Court

Ibid. Governor McDonnell testified, in contrast, that he
did not know about the loan at the time, and that when he
learned of it he was upset that Mrs. McDonnell had re-
quested the loan from Williams. Id., at 6095–6096. Three
days after the meeting between Williams and Mrs.
McDonnell, Governor McDonnell directed his assistant to
forward the article on Star Scientific to Dr. Hazel.
   In June 2011, Williams sent Mrs. McDonnell’s chief of
staff a letter containing a proposed research protocol for
the Anatabloc studies. The letter was addressed to Gov-
ernor McDonnell, and it suggested that the Governor “use
the attached protocol to initiate the ‘Virginia Study’ of
Anatabloc at the Medical College of Virginia and the
University of Virginia School of Medicine.” Id., at 2254.
Governor McDonnell gave the letter to Dr. Hazel. Id., at
6121–6122. Williams testified at trial that he did not
“recall any response” to the letter. Id., at 2256.
   In July 2011, the McDonnell family visited Williams’s
vacation home for the weekend, and Governor McDonnell
borrowed Williams’s Ferrari while there. Shortly thereaf-
ter, Governor McDonnell asked Dr. Hazel to send an aide
to a meeting with Williams and Mrs. McDonnell to discuss
research studies on Anatabloc. The aide later testified
that she did not feel pressured by Governor or Mrs.
McDonnell to do “anything other than have the meeting,”
and that Williams did not ask anything of her at the meet-
ing. Id., at 3075. After the meeting, the aide sent Wil-
liams a “polite blow-off ” e-mail. Id., at 3081.
   At a subsequent meeting at the Governor’s Mansion,
Mrs. McDonnell admired Williams’s Rolex and mentioned
that she wanted to get one for Governor McDonnell.
Williams asked if Mrs. McDonnell wanted him to purchase
a Rolex for the Governor, and Mrs. McDonnell responded,
“Yes, that would be nice.” Id., at 2274. Williams did so,
and Mrs. McDonnell later gave the Rolex to Governor
McDonnell as a Christmas present.
6              MCDONNELL v. UNITED STATES

                     Opinion of the Court

  In August 2011, the McDonnells hosted a lunch event
for Star Scientific at the Governor’s Mansion. According
to Williams, the purpose of the event was to launch Ana-
tabloc. See id., at 2278. According to Governor McDon-
nell’s gubernatorial counsel, however, it was just lunch.
See id., at 3229–3231.
  The guest list for the event included researchers at the
University of Virginia and Virginia Commonwealth Uni-
versity. During the event, Star Scientific distributed free
samples of Anatabloc, in addition to eight $25,000 checks
that researchers could use in preparing grant proposals
for studying Anatabloc. Governor McDonnell asked re-
searchers at the event whether they thought “there was
some scientific validity” to Anatabloc and “whether or not
there was any reason to explore this further.” Id., at 3344.
He also asked whether this could “be something good for
the Commonwealth, particularly as it relates to economy
or job creation.” Ibid. When Williams asked Governor
McDonnell whether he would support funding for the
research studies, Governor McDonnell “very politely”
replied, “I have limited decision-making power in this
area.” Id., at 3927.
  In January 2012, Mrs. McDonnell asked Williams for an
additional loan for the Virginia Beach rental properties,
and Williams agreed. On February 3, Governor McDon-
nell followed up on that conversation by calling Williams
to discuss a $50,000 loan.
  Several days later, Williams complained to Mrs.
McDonnell that the Virginia universities were not return-
ing Star Scientific’s calls. She passed Williams’s com-
plaint on to the Governor. While Mrs. McDonnell was
driving with Governor McDonnell, she also e-mailed Gov-
ernor McDonnell’s counsel, stating that the Governor
“wants to know why nothing has developed” with the
research studies after Williams had provided the eight
$25,000 checks for preparing grant proposals, and that the
                 Cite as: 579 U. S. ____ (2016)           7

                     Opinion of the Court

Governor “wants to get this going” at the universities. Id.,
at 3214, 4931. According to Governor McDonnell, how-
ever, Mrs. McDonnell acted without his knowledge or per-
mission, and he never made the statements she attributed
to him. Id., at 6306–6308.
   On February 16, Governor McDonnell e-mailed Williams
to check on the status of documents related to the $50,000
loan. A few minutes later, Governor McDonnell e-mailed
his counsel stating, “Please see me about Anatabloc issues
at VCU and UVA. Thanks.” Id., at 3217. Governor
McDonnell’s counsel replied, “Will do. We need to be
careful with this issue.” Ibid. The next day, Governor
McDonnell’s counsel called Star Scientific’s lobbyist in
order to “change the expectations” of Star Scientific re-
garding the involvement of the Governor’s Office in the
studies. Id., at 3219.
   At the end of February, Governor McDonnell hosted a
healthcare industry reception at the Governor’s Mansion,
which Williams attended. Mrs. McDonnell also invited a
number of guests recommended by Williams, including
researchers at the Virginia universities.        Governor
McDonnell was present, but did not mention Star Scien-
tific, Williams, or Anatabloc during the event. Id., at
3671–3672. That same day, Governor McDonnell and
Williams spoke about the $50,000 loan, and Williams
loaned the money to the McDonnells shortly thereafter.
Id., at 2306, 2353.
   In March 2012, Governor McDonnell met with Lisa
Hicks-Thomas, the Virginia Secretary of Administration,
and Sara Wilson, the Director of the Virginia Department
of Human Resource Management. The purpose of the
meeting was to discuss Virginia’s health plan for state
employees. At that time, Governor McDonnell was taking
Anatabloc several times a day. He took a pill during the
meeting, and told Hicks-Thomas and Wilson that the pills
“were working well for him” and “would be good for” state
8              MCDONNELL v. UNITED STATES

                     Opinion of the Court

employees. Id., at 4227. Hicks-Thomas recalled Governor
McDonnell asking them to meet with a representative
from Star Scientific; Wilson had no such recollection. Id.,
at 4219, 4227.      After the discussion with Governor
McDonnell, Hicks-Thomas and Wilson looked up Anata-
bloc on the Internet, but they did not set up a meeting
with Star Scientific or conduct any other follow-up. Id., at
4220, 4230. It is undisputed that Virginia’s health plan
for state employees does not cover nutritional supplements
such as Anatabloc.
   In May 2012, Governor McDonnell requested an addi-
tional $20,000 loan, which Williams provided. Throughout
this period, Williams also paid for several rounds of golf
for Governor McDonnell and his children, took the
McDonnells on a weekend trip, and gave $10,000 as a
wedding gift to one of the McDonnells’ daughters. In total,
Williams gave the McDonnells over $175,000 in gifts and
loans.
                               B
  In January 2014, Governor McDonnell was indicted for
accepting payments, loans, gifts, and other things of value
from Williams and Star Scientific in exchange for “per-
forming official actions on an as-needed basis, as opportu-
nities arose, to legitimize, promote, and obtain research
studies for Star Scientific’s products.” Supp. App. 46. The
charges against him comprised one count of conspiracy to
commit honest services fraud, three counts of honest
services fraud, one count of conspiracy to commit Hobbs
Act extortion, six counts of Hobbs Act extortion, and two
counts of making a false statement. See 18 U.S. C.
§§1343, 1349 (honest services fraud); §1951(a) (Hobbs Act
extortion); §1014 (false statement). Mrs. McDonnell was
indicted on similar charges, plus obstructing official pro-
ceedings, based on her alleged involvement in the scheme.
See §1512(c)(2) (obstruction).
                  Cite as: 579 U. S. ____ (2016)             9

                      Opinion of the Court

    The theory underlying both the honest services fraud
and Hobbs Act extortion charges was that Governor
McDonnell had accepted bribes from Williams. See Skil-
ling v. United States, 561 U.S. 358, 404 (2010) (construing
honest services fraud to forbid “fraudulent schemes to
deprive another of honest services through bribes or kick-
backs”); Evans v. United States, 504 U.S. 255, 260, 269
(1992) (construing Hobbs Act extortion to include “ ‘taking
a bribe’ ”).
    The parties agreed that they would define honest ser-
vices fraud with reference to the federal bribery statute,
18 U.S. C. §201. That statute makes it a crime for “a
public official or person selected to be a public official,
directly or indirectly, corruptly” to demand, seek, receive,
accept, or agree “to receive or accept anything of value” in
return for being “influenced in the performance of any
official act.” §201(b)(2). An “official act” is defined as “any
decision or action on any question, matter, cause, suit,
proceeding or controversy, which may at any time be
pending, or which may by law be brought before any pub-
lic official, in such official’s official capacity, or in such
official’s place of trust or profit.” §201(a)(3).
    The parties also agreed that obtaining a “thing of value
. . . knowing that the thing of value was given in return for
official action” was an element of Hobbs Act extortion, and
that they would use the definition of “official act” found in
the federal bribery statute to define “official action” under
the Hobbs Act. 792 F.3d 478, 505 (CA4 2015) (internal
quotation marks omitted).
    As a result of all this, the Government was required to
prove that Governor McDonnell committed or agreed to
commit an “official act” in exchange for the loans and gifts
from Williams. See Evans, 504 U.S., at 268 (“the offense
is completed at the time when the public official receives a
payment in return for his agreement to perform specific
official acts; fulfillment of the quid pro quo is not an ele-
10             MCDONNELL v. UNITED STATES

                      Opinion of the Court

ment of the offense”).
  The Government alleged that Governor McDonnell had
committed at least five “official acts”:
     (1) “arranging meetings for [Williams] with Virginia
     government officials, who were subordinates of the
     Governor, to discuss and promote Anatabloc”;
     (2) “hosting, and . . . attending, events at the Gover-
     nor’s Mansion designed to encourage Virginia univer-
     sity researchers to initiate studies of anatabine and to
     promote Star Scientific’s products to doctors for refer-
     ral to their patients”;
     (3) “contacting other government officials in the [Gov-
     ernor’s Office] as part of an effort to encourage Vir-
     ginia state research universities to initiate studies of
     anatabine”;
     (4) “promoting Star Scientific’s products and facilitat-
     ing its relationships with Virginia government offi-
     cials by allowing [Williams] to invite individuals im-
     portant to Star Scientific’s business to exclusive
     events at the Governor’s Mansion”; and
     (5) “recommending that senior government officials in
     the [Governor’s Office] meet with Star Scientific exec-
     utives to discuss ways that the company’s products
     could lower healthcare costs.” Supp. App. 47–48
     (indictment).
  The case proceeded to a jury trial, which lasted five
weeks. Pursuant to an immunity agreement, Williams
testified that he had given the gifts and loans to the
McDonnells to obtain the Governor’s “help with the test-
ing” of Anatabloc at Virginia’s medical schools. App. 2234.
Governor McDonnell acknowledged that he had requested
loans and accepted gifts from Williams. He testified,
however, that setting up meetings with government offi-
                  Cite as: 579 U. S. ____ (2016)            11

                      Opinion of the Court

cials was something he did “literally thousands of times”
as Governor, and that he did not expect his staff “to do
anything other than to meet” with Williams. Id., at 6042.
  Several state officials testified that they had discussed
Anatabloc with Williams or Governor McDonnell, but had
not taken any action to further the research studies. Id.,
at 3739–3750 (Dr. Hazel), 3075–3077 (aide to Dr. Hazel),
4218–4220 (Sara Wilson), 4230–4231 (Lisa Hicks-
Thomas). A UVA employee in the university research
office, who had never spoken with the Governor about
Anatabloc, testified that she wrote a pro/con list concern-
ing research studies on Anatabloc. The first “pro” was the
“[p]erception to Governor that UVA would like to work
with local companies,” and the first “con” was the
“[p]olitical pressure from Governor and impact on future
UVA requests from the Governor.” Id., at 4321, 4323
(Sharon Krueger).
  Following closing arguments, the District Court in-
structed the jury that to convict Governor McDonnell it
must find that he agreed “to accept a thing of value in
exchange for official action.” Supp. App. 68. The court
described the five alleged “official acts” set forth in the
indictment, which involved arranging meetings, hosting
events, and contacting other government officials. The
court then quoted the statutory definition of “official act,”
and—as the Government had requested—advised the jury
that the term encompassed “acts that a public official
customarily performs,” including acts “in furtherance of
longer-term goals” or “in a series of steps to exercise influ-
ence or achieve an end.” Id., at 69–70.
  Governor McDonnell had requested the court to further
instruct the jury that the “fact that an activity is a routine
activity, or a ‘settled practice,’ of an office-holder does not
alone make it an ‘official act,’ ” and that “merely arranging
a meeting, attending an event, hosting a reception, or
making a speech are not, standing alone, ‘official acts,’
12             MCDONNELL v. UNITED STATES

                     Opinion of the Court

even if they are settled practices of the official,” because
they “are not decisions on matters pending before the
government.” 792 F.3d, at 513 (internal quotation marks
omitted). He also asked the court to explain to the jury
that an “official act” must intend to or “in fact influence a
specific official decision the government actually makes—
such as awarding a contract, hiring a government em-
ployee, issuing a license, passing a law, or implementing a
regulation.” App. to Pet. for Cert. 147a. The District
Court declined to give Governor McDonnell’s proposed
instruction to the jury.
   The jury convicted Governor McDonnell on the honest
services fraud and Hobbs Act extortion charges, but ac-
quitted him on the false statement charges. Mrs. McDon-
nell was also convicted on most of the charges against her.
Although the Government requested a sentence of at least
ten years for Governor McDonnell, the District Court
sentenced him to two years in prison. Mrs. McDonnell
received a one-year sentence.
   Following the verdict, Governor McDonnell moved to
vacate his convictions on the ground that the jury instruc-
tions “were legally erroneous because they (i) allowed the
jury to convict [him] on an erroneous understanding of
‘official act,’ and (ii) allowed a conviction on the theory
that [he] accepted things of value that were given for
future unspecified action.” 64 F. Supp. 3d 783, 787 (ED
Va. 2014). The District Court denied the motion. Id., at
802. In addition, Governor McDonnell moved for acquittal
on the basis that there was insufficient evidence to convict
him, and that the Hobbs Act and honest services statute
were unconstitutionally vague. Crim. No. 3:14–CR–12
(ED Va., Dec. 1, 2014), Supp. App. 80, 82–92. That motion
was also denied. See id., at 92–94. (He also raised other
challenges to his convictions, which are not at issue here.)
   Governor McDonnell appealed his convictions to the
Fourth Circuit, challenging the definition of “official ac-
                  Cite as: 579 U. S. ____ (2016)             13

                      Opinion of the Court

tion” in the jury instructions on the ground that it deemed
“virtually all of a public servant’s activities ‘official,’ no
matter how minor or innocuous.” 792 F.3d, at 506. He
also reiterated his challenges to the sufficiency of the
evidence and the constitutionality of the statutes under
which he was convicted. Id., at 509, n. 19, 515.
   The Fourth Circuit affirmed, and we granted certiorari.
577 U. S. ___ (2016). Mrs. McDonnell’s separate appeal
remains pending before the Court of Appeals.
                                II
   The issue in this case is the proper interpretation of the
term “official act.” Section 201(a)(3) defines an “official
act” as “any decision or action on any question, matter,
cause, suit, proceeding or controversy, which may at any
time be pending, or which may by law be brought before
any public official, in such official’s official capacity, or in
such official’s place of trust or profit.”
   According to the Government, “Congress used inten-
tionally broad language” in §201(a)(3) to embrace “any
decision or action, on any question or matter, that may at
any time be pending, or which may by law be brought
before any public official, in such official’s official capac-
ity.” Brief for United States 20–21 (Government’s empha-
sis; alteration and internal quotation marks omitted). The
Government concludes that the term “official act” there-
fore encompasses nearly any activity by a public official.
In the Government’s view, “official act” specifically in-
cludes arranging a meeting, contacting another public
official, or hosting an event—without more—concerning
any subject, including a broad policy issue such as Vir-
ginia economic development. Id., at 47–49; Tr. of Oral Arg.
28–30.
   Governor McDonnell, in contrast, contends that statu-
tory context compels a more circumscribed reading, limiting
“official acts” to those acts that “direct[ ] a particular reso-
14             MCDONNELL v. UNITED STATES

                     Opinion of the Court

lution of a specific governmental decision,” or that pres-
sure another official to do so. Brief for Petitioner 44, 51.
He also claims that “vague corruption laws” such as §201
implicate serious constitutional concerns, militating “in
favor of a narrow, cautious reading of these criminal stat-
utes.” Id., at 21.
  Taking into account the text of the statute, the prece-
dent of this Court, and the constitutional concerns raised
by Governor McDonnell, we reject the Government’s read-
ing of §201(a)(3) and adopt a more bounded interpretation
of “official act.” Under that interpretation, setting up a
meeting, calling another public official, or hosting an event
does not, standing alone, qualify as an “official act.”
                               A
   The text of §201(a)(3) sets forth two requirements for an
“official act”: First, the Government must identify a “ques-
tion, matter, cause, suit, proceeding or controversy” that
“may at any time be pending” or “may by law be brought”
before a public official. Second, the Government must
prove that the public official made a decision or took an
action “on” that question, matter, cause, suit, proceeding,
or controversy, or agreed to do so. The issue here is
whether arranging a meeting, contacting another official,
or hosting an event—without more—can be a “question,
matter, cause, suit, proceeding or controversy,” and if not,
whether it can be a decision or action on a “question,
matter, cause, suit, proceeding or controversy.”
   The first inquiry is whether a typical meeting, call, or
event is itself a “question, matter, cause, suit, proceeding
or controversy.” The Government argues that nearly any
activity by a public official qualifies as a question or mat-
ter—from workaday functions, such as the typical call,
meeting, or event, to the broadest issues the government
confronts, such as fostering economic development. We
conclude, however, that the terms “question, matter,
                 Cite as: 579 U. S. ____ (2016)          15

                     Opinion of the Court

cause, suit, proceeding or controversy” do not sweep so
broadly.
   The last four words in that list—“cause,” “suit,” “pro-
ceeding,” and “controversy”—connote a formal exercise of
governmental power, such as a lawsuit, hearing, or admin-
istrative determination. See, e.g., Crimes Act of 1790, §21,
1 Stat. 117 (using “cause,” “suit,” and “controversy” in a
related statutory context to refer to judicial proceedings);
Black’s Law Dictionary 278–279, 400, 1602–1603 (4th ed.
1951) (defining “cause,” “suit,” and “controversy” as judi-
cial proceedings); 18 U.S. C. §201(b)(3) (using “proceed-
ing” to refer to trials, hearings, or the like “before any
court, any committee of either House or both Houses of
Congress, or any agency, commission, or officer”). Al-
though it may be difficult to define the precise reach of
those terms, it seems clear that a typical meeting, tele-
phone call, or event arranged by a public official does not
qualify as a “cause, suit, proceeding or controversy.”
   But what about a “question” or “matter”? A “question”
could mean any “subject or aspect that is in dispute, open
for discussion, or to be inquired into,” and a “matter” any
“subject” of “interest or relevance.” Webster’s Third New
International Dictionary 1394, 1863 (1961). If those
meanings were adopted, a typical meeting, call, or event
would qualify as a “question” or “matter.” A “question”
may also be interpreted more narrowly, however, as “a
subject or point of debate or a proposition being or to be
voted on in a meeting,” such as a question “before the
senate.” Id., at 1863. Similarly, a “matter” may be limited
to “a topic under active and usually serious or practical
consideration,” such as a matter that “will come before the
committee.” Id., at 1394.
   To choose between those competing definitions, we look
to the context in which the words appear. Under the
familiar interpretive canon noscitur a sociis, “a word is
known by the company it keeps.” Jarecki v. G. D. Searle &
16             MCDONNELL v. UNITED STATES

                     Opinion of the Court

Co., 367 U.S. 303, 307 (1961). While “not an inescapable
rule,” this canon “is often wisely applied where a word is
capable of many meanings in order to avoid the giving of
unintended breadth to the Acts of Congress.” Ibid. For
example, in Gustafson v. Alloyd Co., 513 U.S. 561 (1995),
a statute defined the word “prospectus” as a “prospectus,
notice, circular, advertisement, letter, or communication.”
Id., at 573–574 (internal quotation marks omitted). We
held that although the word “communication” could in the
abstract mean any type of communication, “it is apparent
that the list refers to documents of wide dissemination,”
and that inclusion “of the term ‘communication’ in that list
suggests that it too refers to a public communication.” Id.,
at 575.
   Applying that same approach here, we conclude that a
“question” or “matter” must be similar in nature to a
“cause, suit, proceeding or controversy.” Because a typical
meeting, call, or event arranged by a public official is not
of the same stripe as a lawsuit before a court, a determi-
nation before an agency, or a hearing before a committee,
it does not qualify as a “question” or “matter” under
§201(a)(3).
   That more limited reading also comports with the pre-
sumption “that statutory language is not superfluous.”
Arlington Central School Dist. Bd. of Ed. v. Murphy, 548
U.S. 291, 299, n. 1 (2006). If “question” and “matter” were
as unlimited in scope as the Government argues, the
terms “cause, suit, proceeding or controversy” would serve
no role in the statute—every “cause, suit, proceeding or
controversy” would also be a “question” or “matter.” Un-
der a more confined interpretation, however, “question”
and “matter” may be understood to refer to a formal exer-
cise of governmental power that is similar in nature to a
“cause, suit, proceeding or controversy,” but that does not
necessarily fall into one of those prescribed categories.
   Because a typical meeting, call, or event is not itself a
                 Cite as: 579 U. S. ____ (2016)          17

                     Opinion of the Court

question or matter, the next step is to determine whether
arranging a meeting, contacting another official, or host-
ing an event may qualify as a “decision or action” on a
different question or matter. That requires us to first
establish what counts as a question or matter in this case.
   In addition to the requirements we have described,
§201(a)(3) states that the question or matter must be
“pending” or “may by law be brought” before “any public
official.” “Pending” and “may by law be brought” suggest
something that is relatively circumscribed—the kind of
thing that can be put on an agenda, tracked for progress,
and then checked off as complete. In particular, “may by
law be brought” conveys something within the specific
duties of an official’s position—the function conferred by
the authority of his office. The word “any” conveys that
the matter may be pending either before the public official
who is performing the official act, or before another public
official.
   The District Court, however, determined that the rele-
vant matter in this case could be considered at a much
higher level of generality as “Virginia business and eco-
nomic development,” or—as it was often put to the jury—
“Bob’s for Jobs.” Supp. App. 88; see, e.g., App. 1775, 2858,
2912, 3733. Economic development is not naturally de-
scribed as a matter “pending” before a public official—or
something that may be brought “by law” before him—any
more than “justice” is pending or may be brought by law
before a judge, or “national security” is pending or may be
brought by law before an officer of the Armed Forces.
Under §201(a)(3), the pertinent “question, matter, cause,
suit, proceeding or controversy” must be more focused and
concrete.
   For its part, the Fourth Circuit found at least three
questions or matters at issue in this case: (1) “whether
researchers at any of Virginia’s state universities would
initiate a study of Anatabloc”; (2) “whether the state-
18             MCDONNELL v. UNITED STATES

                     Opinion of the Court

created Tobacco Indemnification and Community Revitali-
zation Commission” would “allocate grant money for the
study of anatabine”; and (3) “whether the health insurance
plan for state employees in Virginia would include Anata-
bloc as a covered drug.” 792 F.3d, at 515–516. We agree
that those qualify as questions or matters under
§201(a)(3). Each is focused and concrete, and each in-
volves a formal exercise of governmental power that is
similar in nature to a lawsuit, administrative determina-
tion, or hearing.
   The question remains whether—as the Government
argues—merely setting up a meeting, hosting an event, or
calling another official qualifies as a decision or action on
any of those three questions or matters. Although the
word “decision,” and especially the word “action,” could be
read expansively to support the Government’s view, our
opinion in United States v. Sun-Diamond Growers of Cal.,
526 U.S. 398 (1999), rejects that interpretation.
   In Sun-Diamond, the Court stated that it was not an
“official act” under §201 for the President to host a cham-
pionship sports team at the White House, the Secretary of
Education to visit a high school, or the Secretary of Agri-
culture to deliver a speech to “farmers concerning various
matters of USDA policy.” Id., at 407. We recognized that
“the Secretary of Agriculture always has before him or in
prospect matters that affect farmers, just as the President
always has before him or in prospect matters that affect
college and professional sports, and the Secretary of Edu-
cation matters that affect high schools.” Ibid. But we
concluded that the existence of such pending matters was
not enough to find that any action related to them consti-
tuted an “official act.” Ibid. It was possible to avoid the
“absurdities” of convicting individuals on corruption
charges for engaging in such conduct, we explained,
“through the definition of that term,” i.e., by adopting a
more limited definition of “official acts.” Id., at 408.
                  Cite as: 579 U. S. ____ (2016)           19

                      Opinion of the Court

   It is apparent from Sun-Diamond that hosting an event,
meeting with other officials, or speaking with interested
parties is not, standing alone, a “decision or action” within
the meaning of §201(a)(3), even if the event, meeting, or
speech is related to a pending question or matter. Instead,
something more is required: §201(a)(3) specifies that the
public official must make a decision or take an action on
that question or matter, or agree to do so.
   For example, a decision or action to initiate a research
study—or a decision or action on a qualifying step, such as
narrowing down the list of potential research topics—
would qualify as an “official act.” A public official may
also make a decision or take an action on a “question,
matter, cause, suit, proceeding or controversy” by using
his official position to exert pressure on another official to
perform an “official act.” In addition, if a public official
uses his official position to provide advice to another offi-
cial, knowing or intending that such advice will form the
basis for an “official act” by another official, that too can
qualify as a decision or action for purposes of §201(a)(3).
See United States v. Birdsall, 233 U.S. 223, 234 (1914)
(finding “official action” on the part of subordinates where
their superiors “would necessarily rely largely upon the
reports and advice of subordinates . . . who were more
directly acquainted with” the “facts and circumstances of
particular cases”).
   Under this Court’s precedents, a public official is not
required to actually make a decision or take an action on a
“question, matter, cause, suit, proceeding or controversy”;
it is enough that the official agree to do so. See Evans, 504
U.S., at 268. The agreement need not be explicit, and the
public official need not specify the means that he will use
to perform his end of the bargain. Nor must the public
official in fact intend to perform the “official act,” so long
as he agrees to do so. A jury could, for example, conclude
that an agreement was reached if the evidence shows that
20             MCDONNELL v. UNITED STATES

                      Opinion of the Court

the public official received a thing of value knowing that it
was given with the expectation that the official would
perform an “official act” in return. See ibid. It is up to the
jury, under the facts of the case, to determine whether the
public official agreed to perform an “official act” at the
time of the alleged quid pro quo. The jury may consider a
broad range of pertinent evidence, including the nature of
the transaction, to answer that question.
   Setting up a meeting, hosting an event, or calling an
official (or agreeing to do so) merely to talk about a re-
search study or to gather additional information, however,
does not qualify as a decision or action on the pending
question of whether to initiate the study. Simply express-
ing support for the research study at a meeting, event, or
call—or sending a subordinate to such a meeting, event, or
call—similarly does not qualify as a decision or action on
the study, as long as the public official does not intend to
exert pressure on another official or provide advice, know-
ing or intending such advice to form the basis for an “offi-
cial act.” Otherwise, if every action somehow related to
the research study were an “official act,” the requirement
that the public official make a decision or take an action
on that study, or agree to do so, would be meaningless.
   Of course, this is not to say that setting up a meeting,
hosting an event, or making a phone call is always an
innocent act, or is irrelevant, in cases like this one. If an
official sets up a meeting, hosts an event, or makes a
phone call on a question or matter that is or could be
pending before another official, that could serve as evi-
dence of an agreement to take an official act. A jury could
conclude, for example, that the official was attempting to
pressure or advise another official on a pending matter.
And if the official agreed to exert that pressure or give
that advice in exchange for a thing of value, that would be
illegal.
   The Government relies on this Court’s decision in Bird-
                  Cite as: 579 U. S. ____ (2016)           21

                      Opinion of the Court

sall to support a more expansive interpretation of “official
act,” but Birdsall is fully consistent with our reading of
§201(a)(3). We held in Birdsall that “official action” could
be established by custom rather than “by statute” or “a
written rule or regulation,” and need not be a formal part
of an official’s decisionmaking process. 233 U.S., at 230–
231. That does not mean, however, that every decision or
action customarily performed by a public official—such as
the myriad decisions to refer a constituent to another
official—counts as an “official act.” The “official action” at
issue in Birdsall was “advis[ing] the Commissioner of
Indian Affairs, contrary to the truth,” that the facts of the
case warranted granting leniency to certain defendants
convicted of “unlawfully selling liquor to Indians.” Id., at
227–230. That “decision or action” fits neatly within our
understanding of §201(a)(3): It reflected a decision or
action to advise another official on the pending question
whether to grant leniency.
  In sum, an “official act” is a decision or action on a
“question, matter, cause, suit, proceeding or controversy.”
The “question, matter, cause, suit, proceeding or contro-
versy” must involve a formal exercise of governmental
power that is similar in nature to a lawsuit before a court,
a determination before an agency, or a hearing before a
committee. It must also be something specific and focused
that is “pending” or “may by law be brought” before a
public official. To qualify as an “official act,” the public
official must make a decision or take an action on that
“question, matter, cause, suit, proceeding or controversy,”
or agree to do so. That decision or action may include
using his official position to exert pressure on another
official to perform an “official act,” or to advise another
official, knowing or intending that such advice will form
the basis for an “official act” by another official. Setting
up a meeting, talking to another official, or organizing an
event (or agreeing to do so)—without more—does not fit
22              MCDONNELL v. UNITED STATES

                       Opinion of the Court

that definition of “official act.”
                               B
   In addition to being inconsistent with both text and
precedent, the Government’s expansive interpretation of
“official act” would raise significant constitutional con-
cerns. Section 201 prohibits quid pro quo corruption—the
exchange of a thing of value for an “official act.” In the
Government’s view, nearly anything a public official ac-
cepts—from a campaign contribution to lunch—counts as
a quid; and nearly anything a public official does—from
arranging a meeting to inviting a guest to an event—
counts as a quo. See Brief for United States 14, 27; Tr. of
Oral Arg. 34–35, 44–46.
   But conscientious public officials arrange meetings for
constituents, contact other officials on their behalf, and
include them in events all the time. The basic compact
underlying representative government assumes that pub-
lic officials will hear from their constituents and act ap-
propriately on their concerns—whether it is the union
official worried about a plant closing or the homeowners
who wonder why it took five days to restore power to their
neighborhood after a storm. The Government’s position
could cast a pall of potential prosecution over these rela-
tionships if the union had given a campaign contribution
in the past or the homeowners invited the official to join
them on their annual outing to the ballgame. Officials
might wonder whether they could respond to even the
most commonplace requests for assistance, and citizens
with legitimate concerns might shrink from participating
in democratic discourse.
   This concern is substantial. White House counsel who
worked in every administration from that of President
Reagan to President Obama warn that the Government’s
“breathtaking expansion of public-corruption law would
likely chill federal officials’ interactions with the people
                  Cite as: 579 U. S. ____ (2016)            23

                      Opinion of the Court

they serve and thus damage their ability effectively to
perform their duties.” Brief for Former Federal Officials
as Amici Curiae 6. Six former Virginia attorneys gen-
eral—four Democrats and two Republicans—also filed an
amicus brief in this Court echoing those concerns, as did
77 former state attorneys general from States other than
Virginia—41 Democrats, 35 Republicans, and 1 independ-
ent. Brief for Former Virginia Attorneys General as Amici
Curiae 1–2, 16; Brief for 77 Former State Attorneys Gen-
eral (Non-Virginia) as Amici Curiae 1–2.
  None of this, of course, is to suggest that the facts of this
case typify normal political interaction between public
officials and their constituents. Far from it. But the
Government’s legal interpretation is not confined to cases
involving extravagant gifts or large sums of money, and
we cannot construe a criminal statute on the assumption
that the Government will “use it responsibly.” United
States v. Stevens, 559 U.S. 460, 480 (2010). The Court in
Sun-Diamond declined to rely on “the Government’s dis-
cretion” to protect against overzealous prosecutions under
§201, concluding instead that “a statute in this field that
can linguistically be interpreted to be either a meat axe or
a scalpel should reasonably be taken to be the latter.” 526
U.S., at 408, 412.
  A related concern is that, under the Government’s in-
terpretation, the term “official act” is not defined “with
sufficient definiteness that ordinary people can under-
stand what conduct is prohibited,” or “in a manner that
does not encourage arbitrary and discriminatory enforce-
ment.” Skilling, 561 U.S., at 402–403 (internal quotation
marks omitted). Under the “ ‘standardless sweep’ ” of the
Government’s reading, Kolender v. Lawson, 461 U.S. 352,
358 (1983), public officials could be subject to prosecution,
without fair notice, for the most prosaic interactions.
“Invoking so shapeless a provision to condemn someone to
prison” for up to 15 years raises the serious concern that
24             MCDONNELL v. UNITED STATES

                      Opinion of the Court

the provision “does not comport with the Constitution’s
guarantee of due process.” Johnson v. United States, 576
U. S. ___, ___ (2015) (slip op., at 10). Our more con-
strained interpretation of §201(a)(3) avoids this “vague-
ness shoal.” Skilling, 561 U.S., at 368.
   The Government’s position also raises significant feder-
alism concerns. A State defines itself as a sovereign
through “the structure of its government, and the charac-
ter of those who exercise government authority.” Gregory
v. Ashcroft, 501 U.S. 452, 460 (1991). That includes the
prerogative to regulate the permissible scope of interac-
tions between state officials and their constituents. Here,
where a more limited interpretation of “official act” is
supported by both text and precedent, we decline to “con-
strue the statute in a manner that leaves its outer bound-
aries ambiguous and involves the Federal Government in
setting standards” of “good government for local and state
officials.” McNally v. United States, 483 U.S. 350, 360
(1987); see also United States v. Enmons, 410 U.S. 396,
410–411 (1973) (rejecting a “broad concept of extortion”
that would lead to “an unprecedented incursion into the
criminal jurisdiction of the States”).
                               III

                                A

   Governor McDonnell argues that his convictions must
be vacated because the jury was improperly instructed on
the meaning of “official act” under §201(a)(3) of the federal
bribery statute. According to Governor McDonnell, the
District Court “refused to convey any meaningful limits on
‘official act,’ giving an instruction that allowed the jury to
convict [him] for lawful conduct.” Brief for Petitioner 51.
We agree.
   The jury instructions included the statutory definition of
“official action,” and further defined the term to include
“actions that have been clearly established by settled
                 Cite as: 579 U. S. ____ (2016)           25

                     Opinion of the Court

practice as part of a public official’s position, even if the
action was not taken pursuant to responsibilities explicitly
assigned by law.” Supp. App. 69–70. The instructions
also stated that “official actions may include acts that a
public official customarily performs,” including acts “in
furtherance of longer-term goals” or “in a series of steps to
exercise influence or achieve an end.” Id., at 70. In light
of our interpretation of the term “official acts,” those in-
structions lacked important qualifications, rendering them
significantly overinclusive.
   First, the instructions did not adequately explain to the
jury how to identify the “question, matter, cause, suit,
proceeding or controversy.” As noted, the Fourth Circuit
held that “the Government presented evidence of three
questions or matters”: (1) “whether researchers at any of
Virginia’s state universities would initiate a study of
Anatabloc”; (2) “whether the state-created Tobacco Indem-
nification and Community Revitalization Commission”
would “allocate grant money for the study of anatabine”;
and (3) “whether the health insurance plan for state em-
ployees in Virginia would include Anatabloc as a covered
drug.” 792 F.3d, at 515–516.
   The problem with the District Court’s instructions is
that they provided no assurance that the jury reached its
verdict after finding those questions or matters. The
testimony at trial described how Governor McDonnell set
up meetings, contacted other officials, and hosted events.
It is possible the jury thought that a typical meeting, call,
or event was itself a “question, matter, cause, suit, pro-
ceeding or controversy.” If so, the jury could have convicted
Governor McDonnell without finding that he committed
or agreed to commit an “official act,” as properly defined.
To prevent this problem, the District Court should have
instructed the jury that it must identify a “question, mat-
ter, cause, suit, proceeding or controversy” involving the
formal exercise of governmental power.
26             MCDONNELL v. UNITED STATES

                      Opinion of the Court

   Second, the instructions did not inform the jury that the
“question, matter, cause, suit, proceeding or controversy”
must be more specific and focused than a broad policy
objective. The Government told the jury in its closing
argument that “[w]hatever it was” Governor McDonnell
had done, “it’s all official action.” App. to Pet. for Cert.
263a–264a. Based on that remark, and the repeated
references to “Bob’s for Jobs” at trial, the jury could have
thought that the relevant “question, matter, cause, suit,
proceeding or controversy” was something as nebulous as
“Virginia business and economic development,” as the
District Court itself concluded. Supp. App. 87–88 (“The
alleged official actions in this case were within the range
of actions on questions, matters, or causes pending before
McDonnell as Governor as multiple witnesses testified
that Virginia business and economic development was a
top priority in McDonnell’s administration”). To avoid
that misconception, the District Court should have in-
structed the jury that the pertinent “question, matter,
cause, suit, proceeding or controversy” must be something
specific and focused that is “pending” or “may by law be
brought before any public official,” such as the question
whether to initiate the research studies.
   Third, the District Court did not instruct the jury that to
convict Governor McDonnell, it had to find that he made a
decision or took an action—or agreed to do so—on the
identified “question, matter, cause, suit, proceeding or
controversy,” as we have construed that requirement. At
trial, several of Governor McDonnell’s subordinates testi-
fied that he asked them to attend a meeting, not that he
expected them to do anything other than that. See, e.g.,
App. 3075, 3739–3740, 4220. If that testimony reflects
what Governor McDonnell agreed to do at the time he
accepted the loans and gifts from Williams, then he did
not agree to make a decision or take an action on any of
the three questions or matters described by the Fourth
                 Cite as: 579 U. S. ____ (2016)           27

                     Opinion of the Court

Circuit.
   The jury may have disbelieved that testimony or found
other evidence that Governor McDonnell agreed to exert
pressure on those officials to initiate the research studies
or add Anatabloc to the state health plan, but it is also
possible that the jury convicted Governor McDonnell
without finding that he agreed to make a decision or take
an action on a properly defined “question, matter, cause,
suit, proceeding or controversy.” To forestall that possibil-
ity, the District Court should have instructed the jury that
merely arranging a meeting or hosting an event to discuss
a matter does not count as a decision or action on that
matter.
   Because the jury was not correctly instructed on the
meaning of “official act,” it may have convicted Governor
McDonnell for conduct that is not unlawful. For that
reason, we cannot conclude that the errors in the jury
instructions were “harmless beyond a reasonable doubt.”
Neder v. United States, 527 U.S. 1, 16 (1999) (internal
quotation marks omitted). We accordingly vacate Gover-
nor McDonnell’s convictions.
                              B
  Governor McDonnell raises two additional claims. First,
he argues that the charges against him must be dismissed
because the honest services statute and the Hobbs Act are
unconstitutionally vague. See Brief for Petitioner 58–61.
We reject that claim. For purposes of this case, the parties
defined honest services fraud and Hobbs Act extortion
with reference to §201 of the federal bribery statute.
Because we have interpreted the term “official act” in
§201(a)(3) in a way that avoids the vagueness concerns
raised by Governor McDonnell, we decline to invalidate
those statutes under the facts here. See Skilling, 561
U.S., at 403 (seeking “to construe, not condemn, Congress’
enactments”).
28             MCDONNELL v. UNITED STATES

                      Opinion of the Court

  Second, Governor McDonnell argues that the charges
must be dismissed because there is insufficient evidence
that he committed an “official act,” or that he agreed to do
so. Brief for Petitioner 44–45. Because the parties have
not had an opportunity to address that question in light of
the interpretation of §201(a)(3) adopted by this Court, we
leave it for the Court of Appeals to resolve in the first
instance. If the court below determines that there is
sufficient evidence for a jury to convict Governor McDon-
nell of committing or agreeing to commit an “official act,”
his case may be set for a new trial. If the court instead
determines that the evidence is insufficient, the charges
against him must be dismissed. We express no view on
that question.
                        *     *    *
   There is no doubt that this case is distasteful; it may be
worse than that. But our concern is not with tawdry tales
of Ferraris, Rolexes, and ball gowns. It is instead with the
broader legal implications of the Government’s boundless
interpretation of the federal bribery statute. A more
limited interpretation of the term “official act” leaves
ample room for prosecuting corruption, while comporting
with the text of the statute and the precedent of this
Court.
   The judgment of the Court of Appeals is vacated, and
the case is remanded for further proceedings consistent
with this opinion.
                                             It is so ordered.